DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-21 are allowed over the prior art of record.
Independent claim 1 is allowed since the claim recites a method comprising: determining, by one or more processors, an estimated location of a wearable computing device on a display device that is not presence-sensitive, wherein the wearable computing device is configured to be worn on a wrist of a user, and wherein determining the estimated location of the wearable computing device comprises determining the estimated location of the wearable computing device while the wearable computing device is placed against the display device; causing the display device to output, at the estimated location, a graphical pattern; determining, by the one or more processors and based on optical data generated by an optical sensor of the wearable computing device, a refined location of the wearable computing device; and utilizing, by the one or more 
Claims 2-10 are allowed as being dependent upon aforementioned independent claim 1.
Independent claim 11 is allowed since the claim recites a control device comprising; one or more processors; and a memory comprising instructions that, when executed by the one or more processors, cause the one or more processors to: determine, while a wearable computing device is placed against a display device that is not presence-sensitive, an estimated location of the wearable computing device on the display device, wherein the wearable computing device is configured to be worn on a wrist of a user; cause the display device to output, at the estimated location, a graphical pattern; determine, based on optical data generated by an optical sensor of the wearable computing device, a refined location of the wearable computing device; and utilize the refined location of the wearable computing device as a location of user input for an application outputting a graphical user interface via the display device.
Claims 12-20 are allowed as being dependent upon aforementioned independent claim 11.
Independent claim 21 is allowed since the claim recites a non-transitory computer-readable storage medium storing instructions that, when executed, cause one or more processors to: cause a display device to output a graphical user interface, the graphical user interface generated by an application executing at the one or more processors, wherein the display device is not presence-sensitive; determine, based on motion data generated by one or more motion sensors of a wearable computing device, an estimated 
The closest prior art by Fengels (US Doc. No. 20060209013) discloses a worn device that controls a cursor on a non-presence sensitive display.  Fengels does not disclose a method comprising: determining, by one or more processors, an estimated location of a wearable computing device on a display device that is not presence-sensitive, wherein the wearable computing device is configured to be worn on a wrist of a user, and wherein determining the estimated location of the wearable computing device comprises determining the estimated location of the wearable computing device while the wearable computing device is placed against the display device; causing the display device to output, at the estimated location, a graphical pattern; determining, by the one or more processors and based on optical data generated by an optical sensor of the wearable computing device, a refined location of the wearable computing device; and utilizing, by the one or more processors, the refined location of the wearable computing device as a location of user input for an application outputting a graphical user interface via the display device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/           Primary Examiner, Art Unit 2694